                            UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA

                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                             V.                                         (For Offenses Committed On or After November 1, 1987)


                Brayan Jose Martinez-Anaya                              Case Number: 2: 19-mj-10550

                                                                       Benjamin B. Kington
                                                                       Defendant's Attorney


REGISTRATION NO. 88742298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                  --------"'-------------------------
     was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section           Nature of Offense                                                              Count Number(s)
8:1325                    ILLEGAL ENTRY (Misdemeanor)                                                    1

•    The defendant has been found not guilty on count( s)
                               -------------------
•    Count(s)
                ------------------
                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                       ~ TIME SERVED                                  _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs,and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                       _____,,><-•.~----,---- Wednesday, September 4, 2019
                                                                Date of Imposition of Sentence




                          .f,'
                         . \(!:LERI<
                                          -·-----
                                       i.i'<   UlSTRICT COURT
                                                                ~~
                                                                UNITED STATES MAGISTRATE JUDGE
                        so
                         __uTHE_PN. ! i_y,THJCT OF CALIFORNIA
                        BY     ~ - ..- - ·            DEPUTY


Clerk's Office Copy                                                                                                2:19-mj-10550
